                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )                 4:09CR3091
                                       )
            v.                         )
                                       )
JAKTINE ALPHONSO MOORE,                )                   ORDER
                                       )
                   Defendant.          )
                                       )


      IT IS ORDERED THAT Defendant’s Motion for Extension of Time to File
Notice of Appeal, Filing no. 396, is granted. The defendant is granted an extension
of time to December 6, 2019, to file his notice of appeal.

      DATED this 14th day of November, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
